Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action on merit.  Claims 1-20, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 and 5/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0250113 A1 Miyata et al. (hereinafter Miyata) in view of US 2010/0250136 A1, Chen et al. (hereinafter Chen).


As to claim 1, Miyata discloses a computer-implemented method for determining a location of a vehicle, the method comprising: 
initializing a determination of a location of a vehicle at a start of a session based on global positioning system (GPS) data of a client device within the vehicle (Figs 2, 6, GPS determining a location of a vehicle; pars 0006, 0032, 0035, 0064); 
receiving, from the client device, a rendering of an image that was captured by the client device at a time subsequent to the start of the session (Figs 2-3, 7-8, generating/receiving 3-D guidance point image; pars 0007-0010); 
determining a geographical area corresponding to the received rendering using the GPS data and data obtained from a sensor within the vehicle (Figs 4-5; pars 0006-0008, 0010, 0032-0033, navigation apparatus to determine geographic areas using GPS and map from search program); 
comparing the received rendering to entries in a database, each respective entry including a respective rendering and a respective associated location that is within the geographical area (Figs 2-3; pars 0032-0033, 0043, 0051-0052, 0054, 0105, 0107-
determining from the comparing whether the received rendering matches a respective rendering included in a respective entry in the database of renderings (Fig 3; pars 0051-0052, 0054, 0105, 0107-0109, 0118-0120, overlaying display from route guidance and image); and 
in response to determining that the received rendering matches the respective rendering included in the respective entry, determining that the location of the vehicle at the time subsequent to the start of the session is the respective associated location included in the respective entry (Figs 2-3, 8; pars 0005-0006, 0010, 0032-003251, route and area of destination being determined).  
Miyata does not expressly disclose the rendering of an image being captured by a camera of the client device.  Chen, in the same or similar field of endeavor, further teaches cellular phones, smart phones including a camera with the capability of taking images (photos) and the camera on the mobile computing device is used for imaging the user’s location (Fig 1; pars 0005-0007, 0023, 0026).
Therefore, consider Miyata and Chen’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Chen’s teachings in Miyata’s method and utilizing the image captured by a mobile device in assisting the location determination.

As to claim 2, Miyata as modified discloses the computer-implemented method of claim 1, wherein receiving the rendering of the image that was captured by the client device at 

As to claim 3, Miyata as modified discloses the computer-implemented method of claim 2, wherein the plurality of progress benchmarks comprises at least one of a threshold period of time from either initialization or from a last capture of an image, a threshold distance from a location where either initialization or a last capture of an image occurred, or a threshold change in direction from a direction the vehicle was approaching at either initialization or at a last capture of an image (Miyata: Fig 3; pars 0007-0010, 0032, 0040, 0064, 0102).  

As to claim 4, Miyata as modified discloses the computer-implemented method of claim 1, wherein determining the geographical area comprises: determining, from the data, a distance and direction in which the vehicle has traveled since the start of the session (Miyata: Fig 3; pars 0007-0010, distance and route (e.g. direction)); and determining a scope of the geographical area based on the distance and the direction (Miyata: Fig 5; pars 0007-0010).  



As to claim 8, it recites a non-transitory CRM storing program instructions executed performing functions of claim 1. Rejection in claim 1 is incorporated herein.
As to claims 9-12, they are rejected with the same reason as set forth in claims 2-5.
As to claim 15, it is a system claim encompassed claim 8. Rejection in claim 8 or claim 1 is incorporated herein.
As to claims 16-19, they are rejected with the same reason as set forth in claims 2-5.

Allowable Subject Matter
Claims 6-7, 13-14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Miyata and Chen) neither discloses alone nor teaches in combination functions and features recited in claim 6. Claim 13 and 20 recite similar limitation as claim 6 and claims 7 and 14 depend from claims 6 and 14.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661